Title: To George Washington from William Heath, 11 May 1782
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Highlands, May 11. 1782.
                        
                        The enclosed proceedings of a general court-martial were handed to me this evening, and are submitted to your
                            excellency’s determination. I have the honor to be With the greatest respect Your Excellency’s Most obedient servant,
                        
                            W. Heath
                        
                    